9/30/2018 Gmail - FYI

De : Geannetta <geannetta@gmail.com>
Date : mardi 9 mai 2017 19:32

A: fred <frederichampel99@free .fr>
Objet : 123 W 131, Unit 4

Good afternoon Frederic,

| am aware that you received best and final offers last night at 7 pm. This negotiation was my first attempt at buying
property, therefore | wasn't clear on the process. | would really love to own the property.

What price can I pay you so that | am able to purchase this condo from you?

PLEASE let me know directly if you would like to sell it to me. Thank you!

All the best,

Geannetta

Confidential and Privileged Communication: This email is being sent by or on behalf of a lawyer. It is intended
exclusively for the individual or entity to which itis addressed. This communication may contain information that

is privileged or confidential or otherwise legally exempt from disclosure. If you are not the intended recipient, you are
not authorized to read, print, copy or disseminate this message or any part of it. If you have received this message in
error, please notify the sender immediately at the contact information listed in this e-mail.

This e mail is for the named addressees only and may contain confidential information. If you are not the intended
recipient, please inform me and delete it from your files. If you do not wish to receive commercial emails from me in the
future and like to "Opt-Out" please forward this email to optout@halstead.com with subject "remove me from your list." All
information is from sources deemed reliable but is subject to errors, omissions, change of price, prior sale or withdrawal
without notice. No representation is made as to accuracy of any description. All measurements and square footage are
approximate and all information should be confirmed by customer. All rights to content, photographs and graphics
reserved to Broker. Broker is not authorized to bind parties. Real estate contracts are only established by duly executed
agreement between the parties.

Confidential and Privileged Communication: This email is being sent by or on behalf of a lawyer. It is intended exclusively
for the individual or entity to which it is addressed. This communication may contain information that is privileged or
confidential or otherwise legally exempt from disclosure. If you are not the intended recipient, you are not authorized to
read, print, copy, or disseminate this message or any part of it. If you have received this message in error, please notify
the sender immediately at the contact information listed in this e-mail.

Adler, Karen <Karen.Adler@corcoran.com=>
To: Gee Jackson <askgeannetta@gmail.com>

Wed, May 10, 2017 at 9:39 AM
Hi Gee

I'm sorry. It sounds like that they accepted an offer that was higher than yours. I'm sorry we didn’t know each other
sooner. | could have helped you. But you have until next January to find a space and i’m sure you will.

JD01273

https://mail google.com/mail/u/17i kaRe7FB8ec60&view=pt&search=all &permthid=thread-a%3A1594956226989396 | 181 &simpl=msg-a%3Ar88813 58276252991586... 2/3

 
